Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments filed 07/5/2022 have been fully considered and are persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recites the limitation "and the one or more approaches”.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US Pub. 20170124312 A1) and further in view of Kolman et al. (US Pat. 9122866 B1).

	Regarding claim 1, Inoue discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for authenticating a user, comprising: 
initiating an iris-based authentication session to authenticate a person claiming to be an authorized user (para. 72- the server 10 may conduct the challenge-response test at a time, when the registered user starts using the online service or when the request for accessing the online service is received from the client 20; para. 60- The biometric information stored in the storage device 14 may be defined as appropriate depending on types of authentication processes, and specific examples of the biometric information may include image data or feature point data representing a face, voice print, fingerprint, vein pattern, iris pattern, or the like; para. 113- Any challenges illustrated in FIGS. 6 to 9 prompts a user to input a response which includes the biometric information regarding the user); 
selecting a challenge approach from a plurality of different approaches of liveness detection comprising the challenge approach and one or more other approaches, wherein the challenge approach requests the person to make a facial expression, a vocal expression, or a gesture and the one or more approaches do not request the person to make a facial expression, a vocal expression, or a gesture (para. 73- the control device 11 in the server 10 creates challenge data for the user of being authenticated at a time when the challenge-response test is conducted (Step S101). The challenge data includes the plurality of challenges different from one another; Figs 6 to 9 show challenges requesting the person to make a facial expression, or a vocal expression.  Figs. 6 to 9 show challenges not requesting the person to make a gesture (eg Face forward)) or a facial expression (eg. Normal); 
presenting, based on the challenge approach, a request to (para. 74) the person to make the facial expression, vocal expression, or gesture; (para. 78- the challenge may be command information instructing the user to perform a specified action (e.g., change face direction, change facial expression, or give an utterance)); 
capturing one or more pictures of the person when the person reacts in  response to the request (para. 76- based on the extracted information, the control device 11 (the determination unit 16) in the server 10 determines whether the response made by the user is correct (i.e., whether it is appropriate as the response to the challenge; para. 121- These responses are taken by, for example, a camera serving as the input device 25 and transmitted from the client 20 to the server 10 in the mode of the video stream serving as the response data); 
determining whether the person is live based on whether the captured one or more pictures of the person posses one or more expected features observed from the person’s facial expression, vocal expression, or gesture. (para. 75, 90- upon receipt of data that includes responses to the transmitted challenges (Step S103), the server 10 analyzes the received data to extract the information necessary for the authentication process; para. 80- existence = live (see para. 2- The existence means that the user is a living human being, and not an intangible computer program.); Figs. 6-7)
Inoue does not specifically teach selecting a challenge based on a configuration related to the authorized user. However, this concept is well known and used in the art as evidenced by Kolman (see Figs. 5 & 6) and therefore, one skilled in the art would have found it obvious to utilize it in Inoue as a simple alternative to achieve the desirable effect of having the different challenges customized to the user rather than randomly selected.  

Regarding claim 2, Inoue discloses the method of claim 1, wherein the challenge approach is pre-planned with respect to the authorized user or is dynamically determined. (para. 108-110)

Regarding claim 4, Inoue discloses the method of claim 1, wherein the facial expression includes one of a smile, frowning, sad, or happy expression. (Fig. 7)

Regarding claim 5, Inoue discloses the method of claim 1, wherein the one or more expected features comprise one or more expected iris features resulting from the request and one or more signature facial features resulting from the request. (para. 60, 113)

Regarding claim 6, Inoue discloses the method of claim 1, wherein the step of determining comprises: analyzing the one or more pictures of the person in response to the request; identifying a set of observed features from the one or more pictures based on one or more expected features; making a determination as to whether the person is live based on whether the set of observed features is consistent with the one or more expected features. (para. 76- based on the extracted information, the control device 11 (the determination unit 16) in the server 10 determines whether the response made by the user is correct (i.e., whether it is appropriate as the response to the challenge; para. 121- These responses are taken by, for example, a camera serving as the input device 25 and transmitted from the client 20 to the server 10 in the mode of the video stream serving as the response data)

Regarding claim 7, Inoue discloses the method of claim 1, further comprising: authenticating the person, if the person is live, based on a first set of features representing an iris of the authorized user and a second set of features representing the iris of the person. (para. 60- iris pattern utilized)

Claims 3, 10 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Mokhasi and further in view of Zamora et al. (US Pub. 20210117529 A1)

Regarding claim 3, Inoue does not specifically teach determining that the one or more pictures of the person indicate a change of a detectable portion of the person's iris and a shape change of the person's eye. However, this concept is known and used in the art as evidenced by Zamora (see para. 69) and therefore, one skilled in the art would have found it obvious to utilize it in Inoue a simple known alternative in the detection of livesness.  

Regarding claims 8-14, they recite a computer program that when executed, performs the functional steps of method claim 1-7, and thus, rejected for the same rationale. 

Regarding claims 15-21, they are rejected as applied to claims 1-7 because a corresponding system would have been necessitated to carry forth the method steps of claims 1-7.  The applied prior art also discloses the corresponding architecture.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433              

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433